 

Case 19-15816-L|\/|| Doc 8 Filed 04/30/19 Page 1 of 3
UNITED sTATEs BANKRUPTCY coURT, soUTHERN DIsTRICT oF FLoRIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN (!ndividual Adjustment of Debts)

 

 

 

 

 

@ Original Plan
\:] Amended Plan andicate lst, an, etc. Amended, if applicable)
\:| Modifled Plan (lndicate lst, an, etc` Modified, if applicable)
DEBTOR: Miguel Gonzalez-Silva JOINT DEBTOR: CASE NO.: 19-158 l6-BKC-LMI
SS#: XXX-)Q;- 9370 SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)($), 3015-1(]3)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VHI. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

The valuation of a secured claim et out in tion III hi h ma r ult in .

partial payment or no payment at :ll to the s::\oired cre,di)tvorc y es a l:| lnc]uded § Not included

Avo.idance'of a judicial lien or nonpossessory, nonpurchase-money security interest, set E lncluded @ Not included

out 1n Section lII

Nonstandard provisions, set out in Section VHI |:] lncluded ii Not included
II. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(SY ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of lO%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

l. $2,756.42 for months l to 60 ;
B. DEBTOR(SY ATTORNEY'S FEE: E:| NONE E:] PRO BONO
Total Fees: $3650.00 Total Paid: $1100.00 Balance Due: $2550.00
Payable $364.29 /rnonth (Months _l_ to _7_ )

Allowed fees under LR 2016-l(B)(2) are itemized below:
$3,500.00 f 150.00 (COSt) : $3,650

Applications for compensation must be filed for all fees over and above the Court’s Guidelines for Compensation.

III. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: m NONE
[Retain Liens pursuant to ll U.S.C. §1325 (a)(S)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

 

 

 

 

 

1- CreditOF Sn Servicing Corporation
Add!`€SSI 323 Sth St Arrearage/ Payoff on Petition Date 328,000.00
Emeka’ CA 95501 Arrears Payrnent (Cure) 3274.05 /month (Months _l_ to_'_l_ )
Last 4 Digjts Of Arrears Payment (Cure) $492.11 /month (Months _8_ to iQ_ )
Account NO': ______6809 Regular Payment (Maintain) $1,842.43 /mOn'fh (MOHth _l_ to § )
Other:
Page 1 afs

LF-3l (rev. 10/3/17)

 

 

 

Case 19-15816-L|\/|| Doc 8 Filed 04/30/19 Page 2 of 3

 

 

 

Debtor(s): Miguel GonzaleZ-Silva Case number: 19-15816-BKC-L
@ Real Property Check one below for Real Property:
[:[Principal Residence l:lEscrow is included in the regular payments
[:}Other Real Property \:j'l`he debtor(s) will pay [:\taxes \:]insurance directly

Address of Collateral;
15610 SW 63 Terr Miami, FL 33193

l:j Personal Property/Vehicle

Description of Collateral:

 

 

B. VALUATION OF COLLA'I`ERAL: iii NONE

C. LIEN AVOIDANCE § NONE
D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a

E.

distribution forn the Chapter 13 Trustee.
ij NONE

53 The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. 'l'he debtor(s)
request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors

 

§ Other:
Name of Creditor Last 4 Digits of Account No. Description of Collateral {Address, Vehicle, etc.[
1 BB&T 3109 2016 SeaDoo BRP G'l'R215

2016 feet trailer

DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

§§ NONE

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and ll U.S.C. § 1322(3)(4)]

A.
B.
C.
D.

ADMINISTRATIVE FEES OTHER THAN DEBTORS§S)' ATTORNEY’S FEE: f:] NONE
INTERNAL REVENUE SERVICE: gail NONE
DOMESTIC SUPPORT OBLIGATION(S): fig NONE

OTHER: E:I NONE

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay 3146.23 /month (Months 8 to _Q )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. § If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASS]FIED.' iii NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

iii NONE

VII. INCOME TAX RETURNS AND REFUNDS: E:] NONE

iii The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

leI. NoN-sTANDARD PLAN PROVISIONS E§] NONE

LF-31 (rev. 10/3/17) Page 2 0f3

 

Case 19-15816-L|\/|| Doc 8 Filed 04/30/19 'Page 3 of 3

Debtor(s): Miguel Gonzalez-Silva Case number:

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

1 declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.
f?% /g-‘F"e"`e> _
5 ; Debtor Aprii 29, 2019 Joinr Debtor

Miguel Gonzalez-Silva Date Date

 

Attorney with permission to sign on Date
Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan

contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of3

